Citation Nr: 0613390	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from April 6 to May 
19, 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In June 1998, the appellant testified 
before RO personnel; a transcript of that hearing is of 
record.  


REMAND

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify her 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

A review of the claims file reflects that at the time of 
entrance onto active duty, the appellant was found medically 
sound on clinical examination.  Shortly thereafter, the 
appellant was medically discharged from service.  A May 1976 
Report of Medical Board Proceedings found the appellant 
medically unfit for service due to mild bilateral 
chondromalacia of the knees with recurvatum of 30 degrees, as 
well as being overweight.  Both conditions were noted as not 
having been incurred in the line of duty (LOD).  

Post-service medical evidence reflects findings of 
chondromalacia of the right knee on arthroscopic examination 
in July 1998 at the Terre Haute Regional Hospital.  While the 
record indicates that the appellant did have an arthroscopy 
of her left knee sometime in mid-1999, the operation report 
is not associated with the claims file.  A February 2000 
private treatment record reflects that the left knee 
arthroscopy identified degenerative joint disease on the 
medial femoral condyle of the patella.  

In a July 2003 remand, the Board requested that the RO 
schedule the appellant for a VA examination to identify any 
disabilities associated with the appellant's knees and 
determine the relationship between any such disabilities and 
service.  A report of April 2005 VA examination reflects the 
examiner's diagnosis of bilateral knee pain.  The examiner 
related the appellant's right knee pain to service and also 
related, on a secondary basis, the left knee pain to the 
appellant's right knee.  The RO returned the examination 
report to the examiner for an additional opinion.  In this 
regard, the examiner was requested to identify, inter alia, a 
current disability associated with the appellant's bilateral 
knee pain.  

In a September 2005 report, the examiner noted, in 
particular, as follows, 

I do believe that the [appellant's] current 
symptoms and problem are most likely a result of 
patellofemoral syndrome . . . . The only way to 
truly be able to discern whether there is [a] 
significant amount of chondromalacia short of 
doing another [    ] arthroscopy in each knee is 
to order an MRI of the bilateral knees and that 
has been done today to help answer the question 
of whether this is arthritis or chondromalacia.  
Most likely this will come back that it is a 
combination of both . . . 

The examiner concluded as follows, 

. . . . I think the crux of this opinion will be 
defined by these bilateral knee MRIs . . . . Once 
we gain the diagnosis as to the cause [of the 
appellant's] pain or not, we can further render 
an opinion . . . . 

The Board notes that the VA examiner appears to be relating 
the appellant's bilateral knee symptomatology to conditions 
other than chondromalacia.  The scheduled MRIs (magnetic 
resonance imaging) of the appellant's knees were needed to 
help clarify a diagnosis regarding the appellant's knee 
symptomatology.  The claims file does not reflect reports 
associated with any MRI of the appellant's knees nor does the 
claims file reflect that the MRIs that were reported as being 
scheduled were not undertaken.  In addition, no further 
opinion has been rendered by the examiner.  Therefore, the RO 
should obtain any available diagnostic reports associated 
with MRIs undertaken in conjunction with the September 2005 
VA examination and associate them with the claims file.  
38 C.F.R. § 3.159(c)(2).  

Regardless of whether any such reports are obtained, the 
claims file should be returned to the examiner who provided 
the above-noted opinion in September 2005, for a supplemental 
opinion regarding the appellant's claims.  In this regard, 
the examiner should again review the claims file and provide 
an opinion as to whether the appellant has a right and/or 
left knee disability (other than pain), and if so, 
specifically identify the disability/disabilities.  
Furthermore, the examiner should opine as to whether any such 
disability identified is related to the appellant's period of 
service, to include any outgrowth or connection to bilateral 
chondromalacia first diagnosed in service.  He should also 
offer an opinion as to whether any left knee disability 
identified was caused or aggravated (permanently worsened) by 
any identified right knee disability.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The RO should arrange for the 
appellant to undergo examination only if the VA examiner 
identified above is unavailable and/or such examination is 
needed to answer the questions posed above.  

Likewise, as noted above, the Board notes that the medical 
evidence reflects that the appellant did undergo a left knee 
arthroscopy.  However, the operation report associated with 
the procedure, apparently undertaken at Clay County Hospital 
in Brazil, Indiana, is not of record.  As such, VA has been 
placed on notice of relevant records that have a bearing on 
the appellant's claim for service connection.  As such, the 
RO should notify the appellant of the record(s) and request 
she provide a release for such record(s).  See 38 C.F.R. § 
3.159(e)(2) (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available VA 
diagnostic reports of MRIs done of the 
appellant's knees following the 
procedures set forth in 38 C.F.R. § 
3.159(c)(2) (2005).  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the appellant a 
letter requesting that she provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
appellant should also be asked to provide 
a release of medical information (VA Form 
21-4142) for available operation reports 
associated with her arthroscopic surgery 
of her left knee undertaken sometime in 
mid-1999.  The RO's letter should clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).  

3.  After securing any additional 
records, including results of MRI 
examination conducted after the 
September 2005 examination, the RO 
should forward the appellant's claims 
file to the VA examiner who provided 
the opinion in September 2005.  That 
physician should again review the 
appellant's claims file (to include 
medical reports and the evidence (if 
any) added to the claims file since the 
2005 examination and opinion) and 
provide a supplemental opinion.  The 
examiner should offer an opinion as to 
whether the appellant has current right 
and/or left knee disabilities (other 
than pain), and if so, whether it is at 
least as likely as not (i.e. there is 
at least a 50 percent probability), 
that any such identified disability is 
related to the appellant's period of 
military service, to include any 
outgrowth or connection to bilateral 
chondromalacia first diagnosed in 
service.  The opinion should include 
whether any left knee disability 
identified (a) was caused or (b) is 
aggravated (i.e., permanently worsened) 
by any identified disability of the 
right knee.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  An 
explanation should be provided for the 
examiner's conclusions.

The RO should arrange for the appellant 
to undergo examination only if the 
identified VA physician is unavailable 
and/or such examination is needed to 
answer the questions posed above.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the appellant should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

